   Case: 1:17-cr-00822 Document #: 180 Filed: 02/08/21 Page 1 of 3 PageID #:859



                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA,            |
                   Plaintiff,        |
                                     |
             v.                      |               No. 17 CR 822-02
                                     |
JOSE ACOSTA,                         |                Judge Edmond Chang
                          Defendant. |

                                 STATUS REPORT

      Defendant Jose Acosta, by and through his appointed counsel John L.

Sullivan, hereby files this status report as to Defendant Acosta’s case.

      As last indicated to the Court, Defendant Acosta has new counsel who is

continuing to review discovery and was hoping to attend the hearing on co-

Defendant Flores’ Motion to Suppress once scheduled for February 4, 2021. With

the resetting of that hearing for June 30, 2021, Defendant Acosta and his counsel are

having to reconsider their strategy and plans.

      With the Pandemic halting trials and most hearings, and with co-Defendant

Flores free on bond and Defendant Acosta detained in custody for more than 37

months, if Acosta waits for resolution of co-Defendant Flores’ Motion in June 2021

or thereafter, Acosta will have served more than 42 months in custody, which at

85% is the equivalent of a 49.5-month sentence. Based upon the preliminary

calculations contained in the withdrawn Plea Agreement (Doct.# 49), that is

approximately 86% of a sentence at the low end of the anticipated Guidelines

Range. In Paragraph 9(b)(ii) of that Agreement, Defendant Acosta reserved his

right to contest the four-level enhancement for gun trafficking. If Acosta had been

successful in that challenge, his offense level would have been 19, not 23, and with

Criminal History Category III, his Guideline Range would have been 37-46 months
   Case: 1:17-cr-00822 Document #: 180 Filed: 02/08/21 Page 2 of 3 PageID #:860



and today most probably been eligible for work release and by June 30, 2021 been

released from custody after statutory credit for good behavior. If Defendant Acosta

awaits or attempts to coordinate resolution of his case with that of co-Defendant

Flores, Acosta’s case will not likely be resolved before the Fall of 2021 and Acosta

would have been in custody far longer than the high end of any Sentencing

Guideline Range, whether that be the Government’s preferred calculation or

Acosta’s.

      Thus, within the next 45 days, Defendant Acosta through his counsel intends

to file a proposal to resolve the allegations against him in a manner that will not

result in his incarceration for a longer period than his anticipated sentence.

      Counsel for the Government was consulted on the filing of joint status report

and agreed it best for Defendant Acosta to file this as a separate report. The

Government has informed Defendant’s counsel that it does not oppose Acosta’s

request to set the case for status in 45 days and moves for the exclusion of time

through the date of such status hearing for the continuity of counsel and in the

interest of justice. Defendant Acosta does not object to the exclusion of time.

      Wherefore, Defendant Acosta asks the Court to set his case for status on a

date in late March 2021 to address Acosta’s proposal to resolve his case separate

from that of co-Defendant Flores.

                                               Respectfully submitted,

                                               Defendant Jose Acosta

                                               By: s/ John L. Sullivan

                                               Counsel for Defendant

Date: 8 February 2021
   Case: 1:17-cr-00822 Document #: 180 Filed: 02/08/21 Page 3 of 3 PageID #:861




                              CERTIFICATE OF SERVICE

       The undersigned does hereby certify that, at the approximate time of

electronic filing, service of this

                                     STATUS REPORT

was accomplished upon attorneys for all opposing parties pursuant to ECF as to all

Filing Users and complied with Local Rule L.R. 5.5 as to any party who is not a

Filing User or represented by a Filing User.

                                               Defendant Jose Acosta

                                               By: s/ John L. Sullivan

                                               Counsel for Defendant Acosta
